Gabrielli, J.
Appeal from an order of the Court of Claims, filed July 25, 1967, dismissing claims for wrongful death and personal injuries, respectively. It is not entirely clear upon what basis the court made its determination for dismissal of these claims. Although the order was sought under rule 7 which relates solely to calendar practice, the court’s decision deals only with the merits of the claims. Order reversed, on the law and the facts, with costs, and motion denied without prejudice to a renewal thereof. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.